Title: 28th.
From: Adams, John Quincy
To: 


       Paris. Bought of Froullé bookseller quai des Augustins Crevier’s Histoire des Empereurs Romains. Spent half an hour with Mr. Blakely: he goes for London next monday. Mr. Pickman was not at home, nor Mr. Waring, nor any body at Mr. Jefferson’s; I waited there an hour for them to return; but in vain. I passed an hour with the abbés de Chalût and Arnoux: Abbé de Mably was with them. This gentleman is very famous in the litterary world: he has written a great deal; upon the subject of morals and politics, and of late four letters containing Observations upon the Constitutions of America, which he addressed to my father.
      